Tee Court
were of opinion, that there was error in the judgment, because the term of the demise stated in the declaration had expired before the trial in the court below. They dissented from the opinion of the court below in (lie first bill of exceptions, but concurred in the opinion in the second bill of exceptions; and they awarded a procedendo, being of opinion, that when the record went back for anew trial, the court below could enlarge the term of the demise.
JUDGMENT REVERSED, AN» PROCEDENDO AWARDED.